

116 HR 5517 : Gandhi-King Scholarly Exchange Initiative Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 5517IN THE SENATE OF THE UNITED STATESDecember 7, 2020Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo affirm the friendship of the governments of the United States of America and the Republic of India, and to establish a bilateral partnership for collaboration to advance development and shared values, and for other purposes.1.Short titleThis Act may be cited as the Gandhi-King Scholarly Exchange Initiative Act.2.FindingsCongress makes the following findings:(1)The peoples of the United States and India have a long history of friendship and the interests of the peoples of the United States, India, and the world will benefit from a stronger United States-India partnership.(2)Mohandas Karamchand Gandhi and Martin Luther King, Jr., were dedicated leaders fighting for social justice and social change, peace, and civil rights in their respective communities, and countries and in the world.(3)The use of nonviolent civil disobedience is a shared tactic that has played a key role in defeating social injustice in India, the United States, and in other parts of the world.(4)Mohandas Gandhi, who was born on October 2, 1869, was murdered on January 30, 1948, after dedicating his life to the peaceful empowerment of the people of India and to the end of British colonial rule.(5)Martin Luther King, Jr., who was born on January 15, 1929, was murdered on April 4, 1968, after a life dedicated to peaceful movements against segregation, discrimination, racial injustice, and poverty.(6)In February 1959, Dr. King and his wife, Coretta Scott King, traveled throughout India. By the end of his monthlong visit, Dr. King said, I am more convinced than ever before that the method of nonviolent resistance is the most potent weapon available to oppressed people in their struggle for justice and human dignity..(7)Fifty years after Dr. King’s visit, All India Radio, the national radio station of India, discovered a taped message by Dr. King that emphasized the intellectual harmony between the messages of Dr. King and Mohandas Gandhi on nonviolent social action.(8)On August 22, 2011, the Dr. Martin Luther King, Jr., National Memorial opened to the public in Washington, DC. This newest memorial on the National Mall pays tribute to Dr. King’s national and international contributions to world peace through nonviolent social change.(9)The 116th Congress coincides with both the 150th birth anniversary of Mohandas Gandhi and the 90th birth anniversary of Dr. Martin Luther King, Jr.(10)Mohandas Gandhi, who employed the principle of satyagraha, or fighting with peace, has come to represent the moral force inspiring many civil and social rights movement around the world.(11)Dr. King’s effective use of Gandhi’s principles was instrumental to the American civil rights movement.(12)There is a long history of civil and social rights movements in the United States and in India. As the relationship between the United States and India evolves, a binational foundation through which the governments of each country can work together and catalyze private investment toward development objectives would provide an ongoing, productive institution and symbol of the friendship and common ideals of the respective governments and their peoples.(13)There is a global goal of ending tuberculosis by 2030, the United States and India seek a TB-Free India by 2025, and the United States-India Gandhi-King Foundation will help address gaps across the TB value chain in prevention, detection, diagnosis, and treatment, and would catalyze market-based strategies to bridge the service gap for the last mile.(14)Leaders in both countries belonging to both major political parties have prioritized the United States-India relationship and on a bipartisan basis continue to support a strengthened United States-India partnership, recognizing that it will be one of the defining partnerships of the 21st century.3.Gandhi-King Scholarly Exchange InitiativeIn order to further the shared ideals and values of Mohandas Gandhi and Martin Luther King, Jr, the Secretary of State shall establish, in cooperation with the appropriate representatives of the Government of India, a professional exchange program known as the Gandhi-King Scholarly Exchange Initiative. The initiative should be comprised of the following:(1)An annual educational forum for scholars from the United States and India that focuses on the social justice and human and civil rights legacies of Mohandas Gandhi and Martin Luther King, Jr., which shall—(A)be held alternately in the United States and in India;(B)include representatives from governments, nongovernmental organizations, civic organizations, and educational, cultural, women’s, civil, and human rights groups, including religious and ethnic minorities and marginalized communities; and(C)focus on studying the works of Gandhi and King, and applying their philosophies of nonviolent resistance to addressing current issues, including poverty alleviation, conflict mitigation, human and civil rights challenges, refugee crises, and threats to democracy and democratic norms in countries around the world.(2)An undergraduate, graduate, and post-graduate student exchange for students in the United States and India to—(A)study the history and legacies of Martin Luther King, Jr., and Mohandas Gandhi;(B)visit historic sites in India and the United States that were integral to the American civil rights movement and the Indian independence movement; and(C)research and develop papers on the importance of peace, nonviolence, and reconciliation in current conflict regions.4.Gandhi-King Global Academy(a)In generalThe president and chief executive officer of the United States Institute of Peace shall create a professional development training initiative on conflict resolution tools based on the principles of nonviolence. Such training initiative shall be known as the Gandhi-King Global Academy and shall—(1)target representatives from governments, nongovernmental organizations, civic organizations, and educational, cultural, women’s, civil, and human rights groups, including religious and ethnic minorities and marginalized communities in countries with ongoing political, social, ethnic, or violent conflict;(2)include a specific focus on the success of nonviolent movements, inclusion, and representation in conflict resolution;(3)develop a curriculum on conflict resolution tools based on the principles of nonviolence; and(4)make the curriculum publicly available online, in person, and through a variety of media.(b)ProhibitionThe United States Institute of Peace may not, in the course of any activity authorized by subsection (a), enter into any contract with an outside entity to conduct advocacy on its behalf.5.Establishment of the United States-India Gandhi-King Development Foundation(a)EstablishmentThe Administrator of the United States Agency for International Development (USAID), with the concurrence of the Secretary of State and in coordination with appropriate counterparts in the Government of India, is authorized to establish, on such terms and conditions as are determined necessary and notwithstanding any other provision of law, one or more legal entities to compose the United States-India Gandhi-King Development Foundation (in this section referred to as the Foundation). Each such legal entity within the Foundation shall be organized under the laws of India and shall not be considered to be an agency or establishment of the United States Government and shall not have the full faith and credit of the United States.(b)FunctionsThe Foundation, through one or more entities referred to in subsection (a)—(1)shall identify development priorities and administer and oversee competitively-awarded grants to private nongovernmental entities to address such priorities in India, including—(A)health initiatives addressing tuberculosis (TB), water, sanitation, and health (WASH), and pollution and related health impacts (PHI);(B)pollution, plastic waste reduction, and climate-related shocks;(C)education; and(D)empowerment of women;(2)should provide credible platforms and models, including returnable capital to attract and blend public and private capital, which can then be deployed efficiently and effectively to address the priorities identified in paragraph (1).(c)Additionality(1)In generalBefore an entity within the Foundation makes a grant under subsection (b)(1) to address a priority identified under such subsection, the Foundation shall ensure that private sector entities are afforded an opportunity to support the projects funded by such grants.(2)Safeguards, policies, and guidelinesThe Foundation shall develop appropriate safeguards, policies, and guidelines to ensure that grants made under subsection (b)(1) operate according to internationally recognized best practices and standards.(d)LimitationsNo party receiving a grant made under subsection (b)(1) may receive such grant in an amount that is more than five percent of amounts appropriated or otherwise made available under section 7(a)(3) to the entity in the Foundation making such grant.(e)Governing council(1)PurposeThe Government of the United States and the Government of India shall convene a Governing Council to provide guidance and direction to the Foundation.(2)Appointment of membersThe Administrator of the United States Agency for International Development, with the concurrence of the Secretary of State, shall appoint a majority of the Governing Council of the Foundation for a period of five years following the establishment of the Foundation.(3)CharterThe Governing Council of the Foundation shall adopt a charter for the operation of the Foundation, which shall include provisions to—(A)identify development priorities or a process to identify development priorities;(B)define criteria for application, merit review, and awarding of grants by the Foundation;(C)establish an annual organization-wide audit by an independent auditor in accordance with generally accepted auditing standards, the results of which shall be made immediately available to the Board, the Administrator of the United States Agency for International Development, and the appropriate Government of India counterpart;(D)assist in the creation of project specific timetables for each of the projects funded by a grant from the Foundation;(E)establish an oversight role and march-in audit rights for the Administrator of the United States Agency for International Development and the appropriate Government of India counterpart; and(F)establish an annual report on the activities of the Foundation to be made publicly available.(f)Publicly available project informationThe Foundation shall maintain a user-friendly, publicly available, machine readable database with detailed project level information, as appropriate and to the extent practicable, including a description of the grants made by the Foundation under this section and project level performance metrics.(g)Detail of United States Government personnel to the foundation(1)In generalWhenever the Administrator of the United States Agency for International Development or the Secretary of State determines it to be in furtherance of the purposes of this Act, the Administrator and the Secretary are authorized to detail or assign any officer or employee of the Agency or the Department, respectively, to any position in the Foundation to provide technical, scientific, or professional assistance to the Foundation or, in cooperation with the Foundation, to implementing partners of the Foundation, without reimbursement to the United States Government.(2)StatusAny United States Government officer or employee, while detailed or assigned under this subsection, shall be considered, for the purpose of preserving their allowances, privileges, rights, seniority, and other benefits as such, an officer or employee of the United States Government and of the agency of the United States Government from which detailed or assigned, and shall continue to receive compensation, allowances, and benefits from program funds appropriated to that agency or made available to that agency for purposes related to the activities of the detail or assignment, in accordance with authorities related to their employment status and agency policies.(3)SunsetThe authorities provided under this subsection shall terminate on the date that is five years after the establishment of the Foundation.6.Reporting requirements(a)Initial reportsNot later than 120 days after the date of the enactment of this Act—(1)the Secretary of State shall submit to the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate a report on the Secretary of State’s plan to establish the initiative authorized under section 3;(2)the president and chief executive officer of the United States Institute of Peace shall submit to the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate a report on the president and chief executive officer’s plan to establish the initiative authorized under section 4; and(3)the Administrator of the United States Agency for International Development shall submit to the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate a report on the Administrator’s plan to establish, not later than 180 days after the date of the enactment of this Act, the organization authorized under section 5.(b)Periodic updatesUpon the request of the committees specified in subsection (a), the Secretary of State, president and chief executive officer of the United States Institute of Peace, and Administrator of the United States Agency for International Development shall submit to such committees an update on the progress in implementing each of the initiatives or establishing the organization referred to in such subsection.7.Authorization of appropriations(a)In generalThere is authorized to be appropriated to carry out—(1)section 3, up to $1,000,000 for each of fiscal years 2021 through 2025 to the Secretary of State(2)section 4, up to $2,000,000 for fiscal year 2021 to the United States Institute of Peace;(3)section 5, up to $30,000,000 for fiscal year 2021 to the Administrator of the United States Agency for International Development; and(4)section 5, up to $15,000,000 for each of fiscal years 2022 through 2025, if the private sector in India commits amounts equal to that contributed by the United States.(c)Sense of Congress on foreign assistance fundsIt is the sense of Congress that the authorization of appropriations under subsection (a) should be renewable for one or more periods of not more than 5 years if the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, determines that the Foundation’s work is successful in addressing the priorities identified in section 5(b)(1) and that the private sector in India has committed funds to the Foundation in accordance with subsection (a)(4).Passed the House of Representatives December 3, 2020.Cheryl L. Johnson,Clerk.